[Cite as State v. Khalifa-El, 2019-Ohio-38.]


                                         COURT OF APPEALS
                                        STARK COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   :   JUDGES:
                                                 :
                                                 :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                       :   Hon. Patricia A. Delaney, J.
                                                 :   Hon. Earle E. Wise, Jr., J.
 -vs-                                            :
                                                 :   Case No. 2018CA00020
                                                 :
 GHANI M. KHALIFA-EL                             :
                                                 :
                                                 :
        Defendant-Appellant                      :   OPINION


CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court of
                                                     Common Pleas, Case No.
                                                     2017CR1618A



JUDGMENT:                                            AFFIRMED




DATE OF JUDGMENT ENTRY:                              January 7, 2019




APPEARANCES:

 For Plaintiff-Appellee:                             For Defendant-Appellant:

 JOHN D. FERRERO                                     DONOVAN HILL
 STARK COUNTY PROSECUTOR                             116 Cleveland Ave. NW
                                                     808 Courtyard Centre
 KATHLEEN O. TATARSKY                                Canton, OH 44702
 110 Central Plaza, South – Suite 510
 Canton, OH 44702-1413
Stark County, Case No. 2018CA00020                                                       2

Delaney, J.

       {¶1} Defendant-Appellant Ghani M. Khalifa-El appeals his conviction and

sentence for Aggravated Trafficking in Drugs and Trafficking in Heroin by the Stark

County Court of Common Pleas. Plaintiff-Appellee is the State of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} On August 25, 2017, Detective Bob Rajcan of the Alliance Police

Department, Special Investigations Unit, was informed by a Confidential Informant (“CI”)

that he received a text from Franki Jo Collins stating she had heroin to sell. Franki Jo

Collins, wife of Defendant-Appellant Ghani M. Khalifa-El, was known to the police

department and had recently been released from prison for drug crimes. Det. Rajcan

agreed to finance the drug transaction.

       {¶3} Det. Rajcan and the CI prepared for the controlled drug buy. The CI was

first searched by the police to make sure he did not possess any drugs or drug

paraphernalia. Det. Rajcan provided the CI with a syringe to give to Collins. It was known

that Collins would strip search the CI before the transaction, so the CI was fitted with an

audio recorder around his ankle, instead of using a video and audio recorder. Det. Rajcan

gave the CI $120.00 in cash, which was previously photocopied for later identification. A

surveillance team was assigned to monitor the drug transaction.

       {¶4} Collins told the CI to come to a location on West Main Street, Alliance, Ohio,

near a corner market called Korosy’s Korner. The location was adjacent to the residence

Collins shared with Khalifa-El. Det. Rajcan parked in the apartment’s parking lot to

monitor the buy. Det. Rajcan was wearing a point-of-view camera to record what he was
Stark County, Case No. 2018CA00020                                                       3


able to see of the drug transaction. Lieutenant Don Wensel was positioned nearby to pick

up the CI after the buy and transport any collected drugs to the police station.

       {¶5} After being prepared for the drug buy, the CI met Collins at the Korosy’s

Korner store. Collins took the CI to the back of the nearby apartment building where she

checked him for a wire. She did not discover the audio recorder on the CI’s ankle. Collins

instructed the CI to go to the basement laundry room of the apartment building on West

Main Street. She told the CI the heroin would be in a sink in the laundry room. The CI was

to leave the money in the sink.

       {¶6} The CI went to the basement laundry room and Collins waited in front of the

apartment building. In the laundry room, the CI did not see any heroin in the sink. The CI

started to walk up the stairs to tell Collins the heroin was not there when he saw Khalifa-

El:

       A. She said, Go down in the basement and the heroin is going to be in the

       sink. And I was to put the money there, grab it and leave. Well, it wasn’t

       there. So I started to go back up to tell here it wasn’t there and that’s when

       Meech – I don’t know his name.

       Q. Is Meech – is the Defendant the person you referred to as Meech?

       A. Yeah, I don’t know his name. And he was standing down in the basement

       as I was going back up to tell Franki that the heroin wasn’t there. But when

       he seen me and stopped me, he’s like, Did she take care of you? Meaning

       did she give me the heroin. I was like, No. And he’s like, That’s because I

       put it – he had moved it. He said he moved it. I put it right there. It was on
Stark County, Case No. 2018CA00020                                                        4


       the stairs. And he told me to go put the money in the sink and grab the

       heroin.

(T. 315-316).

       {¶7} The CI put the money in the sink, took the heroin from the stairs, and left

the building. He was picked up by Lt. Wensel, who had the CI place the drugs on the floor

of the car. The CI and the drugs were transported back to the Alliance Police Department.

       {¶8} Det. Rajcan observed Khalifa-El leave the apartment building and walk with

Collins to their residence. Det. Rajcan returned to the police department where he field-

tested the retrieved drugs, which tested positive for heroin. Later that day, Khalifa-El was

arrested by the Alliance Police Department. Khalifa-El admitted to being in the basement

of the apartment building, but claimed he was there to see if the coin-operated washing

machine worked because the dryer in his apartment building was broken.

       {¶9}      The recovered drugs were tested by the Stark County Crime Lab. The

drugs were determined to contain heroin and U-47700. U-47700 is a Schedule I controlled

substance.

       {¶10} On October 20, 2017, Khalifa-El and Collins were indicted by the Stark

County Grand Jury for their activities on August 25, 2017. The indictment charged Khalifa-

El with one count of Aggravated Trafficking in Drugs, a fourth-degree felony in violation

of R.C. 2925.03(A)(1)(C)(1)(A), and one count of Trafficking in Heroin, a fifth-degree

felony in violation of R.C. 2925.03(A)(1)(C)(6)(A). The indictment alleged that Khalifa-El

either committed the crimes himself and/or aided or abetted another in so doing. Khalifa-

El entered a plea of not guilty to both charges.
Stark County, Case No. 2018CA00020                                                        5


       {¶11} Khalifa-El was appointed trial counsel. The matter proceeded to a jury trial

where Khalifa-El elected to proceed pro se and trial counsel was placed on stand-by. The

jury returned a verdict of guilty on both counts.

       {¶12} The trial court merged the offenses for sentencing purposes. The trial court

sentenced Khalifa-El to 17 months in prison.

       {¶13} It is from this judgment Khalifa-El now appeals.

                               ASSIGNMENT OF ERROR

       {¶14} Khalifa-El raises one Assignment of Error:

       {¶15} “APPELLANT’S CONVICTIONS WERE AGAINST THE MANIFEST

WEIGHT AND SUFFICIENCY OF THE EVIDENCE.”

                                        ANALYSIS

       {¶16} Khalifa-El contends in his sole Assignment of Error that his convictions were

against the manifest weight and sufficiency of the evidence. We disagree.

       {¶17} The legal concepts of sufficiency of the evidence and weight of the evidence

are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380,

1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review for

a challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio Supreme

Court held, “An appellate court's function when reviewing the sufficiency of the evidence

to support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant's

guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the
Stark County, Case No. 2018CA00020                                                        6


evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.”

       {¶18} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins, supra, 78 Ohio St.3d at 387.

Reversing a conviction as being against the manifest weight of the evidence and ordering

a new trial should be reserved for only the “exceptional case in which the evidence weighs

heavily against the conviction.” Id.

       {¶19} Khalifa-El was convicted of violating R.C. 2925.03(A)(1)(C)(1)(a), which

states in pertinent part, “No person shall knowingly do any of the following * * * sell or

offer to sell a controlled substance or a controlled substance analog * * * [i]f the drug

involved in the violation is any compound, mixture, preparation, or substance included in

schedule I or schedule II, * * *, whoever violates division (A) of this section is guilty of

aggravated trafficking in drugs.” Khalifa-El was also charged and convicted of violating

R.C. 2925.03(A)(1)(C)(6)(a), which states in pertinent part, “No person shall knowingly do

any of the following * * * sell or offer to sell a controlled substance or a controlled

substance analog * * * [i]f the drug involved in the violation is heroin or a compound,

mixture, preparation, or substance containing heroin, whoever violates division (A) of this

section is guilty of trafficking in heroin.”
Stark County, Case No. 2018CA00020                                                      7


       {¶20} Khalifa-El argues in his appeal that the evidence presented by the State

was contradictory and insufficient to meet the elements of aggravated trafficking in drugs

and trafficking in heroin. Khalifa-El points to the testimony of Det. Rajcan to show there

was an absence of direct evidence that Khalifa-El was engaged in trafficking or aided or

abetted another in so doing. Det. Rajcan did not see Khalifa-El during the alleged

transaction. The drugs allegedly obtained from the drug transaction were not tested for

DNA or fingerprint evidence. While Det. Rajcan arrested Collins and Khalifa-El shortly

after the alleged transaction, the police never recovered the photocopied money used in

the transaction. There was no evidence presented that Khalifa-El was not permitted to be

in the basement laundry room. The State’s primary fact witness, the CI, had a criminal

record and a history of drug use.

       {¶21} R.C. 2923.03 provides:

       (A) No person, acting with the kind of culpability required for the commission

       of an offense, shall do any of the following

       ***

       (2) Aid or abet another in committing the offense.

       {¶22} R.C. 2923.03(F) further states:

       Whoever violates this section is guilty in the commission of an offense, and

       shall be prosecuted and punished as if he were a principal offender. A

       charge of complicity may be stated in terms of this section, or in terms of

       the principal offense.

       {¶23} Here, Khalifa-El was indicted for trafficking of drugs and heroin in terms of

the principal offenses and/or aiding or abetting another in so doing. By virtue of R.C.
Stark County, Case No. 2018CA00020                                                           8


2923.03(F), Khalifa-El was on notice that evidence could be presented that he was either

a principal offender, or an aider and abettor. State v. Polite, 5th Dist. Stark No. 2017 CA

00129, 2018-Ohio-1372, 2018 WL 1747931, ¶¶ 56-58 citing State v. Dotson (1987), 35

Ohio App.3d 135, 138, 520 N.E.2d 240, 244. Even if the aiding and abetting language

was not included in the indictment, charging a defendant in an indictment as if he were a

principal will sustain proof that he acted as an aider and abettor of the principal. Id. citing

State v. Senzarino (C.P.1967), 10 Ohio Misc. 241, 39 O.O.2d 383, 224 N.E.2d 389; State

v. Smith (Mar. 25, 1988), Allen App. No. 1–85–48, unreported, 1988 WL 32979.

       {¶24} Aiding and abetting may be shown by both direct and circumstantial

evidence, and participation may be inferred from presence, companionship, and conduct

before and after the offense is committed. State v. Cartellone, 3 Ohio App.3d 145, 150,

444 N.E.2d 68 (8th Dist.1981), citing State v. Pruett, 28 Ohio App.2d 29, 34, 273 N.E.2d

884 (4th Dist.1971). Aiding and abetting may also be established by overt acts of

assistance such as driving a getaway car or serving as a lookout. Id. at 150, 3 OBR 163,

444 N.E.2d 68. See State v. Trocodaro, 36 Ohio App.2d 1, 65 O.O.2d 1, 301 N.E.2d 898

(10th Dist.1973); State v. Lett, 160 Ohio App.3d 46, 52, 2005–Ohio–1308, 825 N.E.2d

1158, 1163 (8th Dist.).

       {¶25} The State presented evidence that Khalifa-El actively participated and/or

aided or abetted in the drug transaction. Collins directed the CI to the basement laundry

room to pick up the drugs and leave money in the laundry room sink. Khalifa-El was in

the basement laundry room when the CI went there as directed. Khalifa-El admitted to

being in the laundry room at the time the CI was there. The CI testified Khalifa-El asked

him whether he was taken care of, told him to leave the money in the sink, and directed
Stark County, Case No. 2018CA00020                                                         9


the CI to the steps where the CI found the drugs. On cross-examination, the CI did not

waver from his description of his interaction with Khalifa-El in the basement laundry room.

The CI left the basement laundry room with drugs that were immediately collected by the

police and tested positive for heroin and U-47700.

       {¶26} The jury was free to accept or reject any or all of the evidence offered by

the parties and assess the witnesses' credibility. Indeed, the jurors need not believe all of

a witness' testimony, but may accept only portions of it as true. State v. McGregor, 5th

Dist. Ashland No. 15-COA-023, 2016-Ohio-3082, 2016 WL 2942992, ¶ 10. In this case,

the jury believed the testimony of Det. Rajcan and the CI that Khalifa-El was in the

basement laundry room as an active participant and/or aided or abetted in trafficking of

heroin and drugs.

       {¶27} Based on our review of the record, we find Khalifa-El’s conviction was not

against the sufficiency or manifest weight of the evidence.

       {¶28} His sole Assignment of Error is overruled.
Stark County, Case No. 2018CA00020                                                 10


                                   CONCLUSION

       {¶29} The judgment of the Stark County Court of Common Pleas is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Wise, Earle, J., concur.